Case 18-05236-lrc    Doc 6    Filed 03/11/19 Entered 03/11/19 08:33:16      Desc Main
                               Document     Page 1 of 7




  IT IS ORDERED as set forth below:



  Date: March 8, 2019

                                                           _____________________________________
                                                                      Lisa Ritchey Craig
                                                                 U.S. Bankruptcy Court Judge

 _______________________________________________________________
                UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN THE MATTER OF:                    :     CASE NUMBERS
                                     :
In Cha Rim,                          :     BANKRUPTCY CASE
                                     :     16-70161-LRC
   Debtor.                           :
_________________________            :
                                     :     ADVERSARY PROCEEDING
NEIL C. GORDON,                      :     NO. 18-05236-LRC
Chapter 7 Trustee for the Estate of  :
In Cha Rim,                          :
                                     :
      Plaintiff,                     :
                                     :
      v.                             :
                                     :
JENNY LEE DAVIS and                  :     IN PROCEEDINGS UNDER
ANTHONY SHIPMAN,                     :     CHAPTER 7 OF THE
                                     :     BANKRUPTCY CODE
      Defendant.                     :
                       ORDER ENTERING DEFAULT JUDGMENT

      Before the Court is Plaintiff Neil C. Gordon’s, as Chapter 7 Trustee for the

bankruptcy estate (the “Bankruptcy Estate”) of In Cha Rim (“Debtor”), Motion for Default
    Case 18-05236-lrc         Doc 6      Filed 03/11/19 Entered 03/11/19 08:33:16                       Desc Main
                                          Document     Page 2 of 7



Judgment against Defendants Jenny Lee Davis and Anthony Shipman (the “Motion”).

(Doc. 5).

         The Trustee initiated this adversary proceeding to avoid a fraudulent transfer and

have property turned over to the Bankruptcy Estate. Accordingly, this matter constitutes a

core proceeding over which the Court has authority to enter a final order. See 28 U.S.C.

§§ 157(b)(2)(E), (H). 1

                                                    BACKGROUND

         Debtor obtained title to real property located at 1715 Herrington Road,

Lawrenceville, Georgia 30043, on February 7, 2000 (the “Property”). (Complaint, Doc. 1

¶ 14). On April 25, 2014, Debtor executed a quitclaim deed transferring her interest in the

Property to Defendants, which was recorded on April 28, 2014.                                     (Id. ¶¶ 15, 16).

Defendants are Debtor’s daughter and son-in-law. (Id. ¶¶ 12-13). The Trustee alleges that

Debtor received no consideration for the transfer and that the transfer was made twenty

days after Capital One Bank USA, NA (“Capital One”), had obtained a judgment against

Debtor for $17,392.03. (Id. ¶¶ 22, 25). Debtor filed Chapter 7 bankruptcy on November




1
  Defendants have not filed a claim in the lead bankruptcy case. Therefore, there is an unraised question whether the
Court has authority to enter a final order. See Exec. Benefits Ins. Agency v. Arkison (In re Bellingham Ins. Agency),
702 F.3d 553, 564-65 (9th Cir. 2012) (finding that bankruptcy court lacked authority to enter a final judgment on a
fraudulent conveyance claim against a noncreditor). Courts have held that a defendant impliedly consents to
bankruptcy adjudication by failing to respond to a properly noticed complaint. See Hoku Corp. v. M & A Ventures
(In re Hoku Corp.), 2015 WL 8488949, **2-3 (Bankr. D. Idaho Dec. 10, 2015) (citing Wellness Int’l Network, Ltd. v.
Sharif, 135 S.Ct. 1932 (2015)). In the event there has been no such waiver and the Court does not have constitutional
authority to enter a final judgment in this matter, then this Order constitutes the Court's proposed findings of fact and
conclusions of law, submitted to the District Court for de novo review pursuant to 28 U.S.C. § 157(c)(1) and Federal
Bankruptcy Rule 9033.
                                                           2
Case 18-05236-lrc     Doc 6    Filed 03/11/19 Entered 03/11/19 08:33:16        Desc Main
                                Document     Page 3 of 7



8, 2016. By that time, a little more than two years after the transfer, Debtor scheduled

$153,354.00 in unsecured claims and $10,424.00 in assets. (Id. ¶ 22).

       On September 25, 2018, the Trustee initiated this adversary proceeding seeking (a)

to avoid the transfer and subsequent recording of Debtor’s sole ownership interest in the

Property to Defendants as a fraudulent transfer; (b) to recover the avoided transfer or the

value thereof from Defendants; (c) to preserve the avoided transfer for the benefit of the

Bankruptcy Estate; (d) an order directing turnover of the Property effective upon Court

approval of the sale of the Property; and (e) an award of punitive damages against

Defendants. Defendants were served a copy of the Summons and Complaint on September

27, 2018. (Certificate of Service, Doc. 3). To this date, Defendants have failed to file an

answer or otherwise defend. Consequently, on the Trustee’s motion (Doc. 4), the Clerk

entered default against Defendants on November 2, 2018. The Trustee now asks the Court

to enter default judgment.

                                         DISCUSSION

       Federal Rule of Civil Procedure 55 is made applicable in adversary proceedings

pursuant to Federal Rule of Bankruptcy Procedure 7055. FED. R. BANKR. P. 7055. Rule

55 provides that a plaintiff may obtain a default judgment against a defendant who “has

failed to plead or otherwise defend[.]” FED. R. CIV. P. 55(a). However, “a defendant's

default does not in itself warrant the court in entering default judgment. There must be a

sufficient basis in the pleadings for the judgment entered.” Nishimatsu Constr. Co., Ltd. v.

Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir.1975). “The defendant, by his default,

                                             3
Case 18-05236-lrc      Doc 6     Filed 03/11/19 Entered 03/11/19 08:33:16           Desc Main
                                  Document     Page 4 of 7



admits the plaintiff's well-pleaded allegations of fact.” Id. Yet, before granting a motion

for default judgment, the Court must ensure that those well-pleaded allegations state a

plausible claim for relief. Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th

Cir.2003).

       To avoid a transfer under 11 U.S.C. § 544 and O.C.G.A. § 18-2-74(a)(1), the

plaintiff must allege that the transfer was made “by a debtor” with “actual intent to hinder,

delay, or defraud any creditor of the debtor.” O.C.G.A. § 18-2-74(a)(1). To determine

whether actual intent has been plead, courts look for “badges of fraud,” which are

“circumstances so frequently attending fraudulent transfers that an inference of fraud arises

from them.” Schilling v. Heavrin (In re Triple S Restaurants, Inc.), 422 F.3d 405, 414 (6th

Cir. 2005). O.C.G.A. § 18-2-74(b) contains a non-exhaustive list of badges of fraud,

including whether:

       (1) The transfer or obligation was to an insider; (2) The debtor retained
       possession or control of the property transferred after the transfer; (3) The
       transfer or obligation was disclosed or concealed; (4) Before the transfer was
       made or obligation was incurred, the debtor had been sued or threatened with
       suit; (5) The transfer was of substantially all the debtor's assets; (6) The debtor
       absconded; (7) The debtor removed or concealed assets; (8) The value of the
       consideration received by the debtor was reasonably equivalent to the value
       of the asset transferred or the amount of the obligation incurred; (9) The
       debtor was insolvent or became insolvent shortly after the transfer was made
       or the obligation was incurred; (10) The transfer occurred shortly before or
       shortly after a substantial debt was incurred[.]

       In the instant case, the Trustee has alleged at least four badges of fraud. First,

Debtor’s transfer was made to her children, who qualify as insiders under O.C.G.A. § 18-

2-71. O.C.G.A. § 18-2-71(8) (an insider includes “[a] relative of the debtor”). Second, the


                                               4
    Case 18-05236-lrc        Doc 6       Filed 03/11/19 Entered 03/11/19 08:33:16                       Desc Main
                                          Document     Page 5 of 7



transfer was made shortly after Capital One obtained a judgment against Debtor. As to the

third and fourth badges, the Trustee alleges that as of the Petition date, Debtor scheduled

$153,354.00 in unsecured claims and $10,424.00 worth of assets. This creates a reasonable

inference that Debtor was insolvent at the time of the transfer and that the transfer

amounted to a transfer of substantially all of Debtor’s assets. See Kerr v. Venetian Casino

Resort (In re Medici), 524 B.R. 902, 907 (Bankr. N.D. Ga. 2014) (using debtor’s financial

status as of the petition date to support an inference about debtor’s solvency at the time of

the transfer two years earlier). Accordingly, the Trustee has alleged enough facts to support

an inference of fraudulent intent.

         Section 550 of the Bankruptcy Code provides that once a transfer has been avoided,

the trustee may recover the property that was transferred, or the value of that property,

from, among others, the initial transferee. Here, the Trustee has alleged that Defendants

were the initial transferees and has therefore stated a claim to recover the avoided transfer

pursuant to 11 U.S.C. § 550. 2

                                                     CONCLUSION

         The Trustee has alleged that Debtor’s transfer to Defendants amounted to a

fraudulent transfer that was voidable and recoverable by the Bankruptcy Estate.

Accordingly,


2
  In addition to recovering the avoided transfers, the Trustee also seeks punitive damages. Even assuming punitive
damages are available in a case brought under § 550, the Trustee has failed to allege any facts showing that Defendants’
engaged in “willful misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise
the presumption of conscious indifference to consequences.” O.C.G.A. § 51-12-5.1(b); see also Tronox Inc. v.
Anadarko Petroleum Corp. (In re Tronox Inc.), 429 B.R. 73, 111-12 (Bankr. S.D.N.Y. 2010) (“Persuasive authority
holds that § 550 bars punitive damages notwithstanding their possible availability under state law.”).
                                                           5
Case 18-05236-lrc     Doc 6    Filed 03/11/19 Entered 03/11/19 08:33:16       Desc Main
                                Document     Page 6 of 7



        IT IS HEREBY ORDERED that the Trustee’s Motion for Entry of Default

Judgment is GRANTED;

        IT IS FURTHER ORDERED that the transfer of the Property to Defendants is

avoided and the avoided transfers are preserved for the benefit of the Bankruptcy Estate;

and

        IT IS FURTHER ORDERED that Defendants Jenny Lee Davis and Anthony

Shipman shall turn over the Property to Trustee effective upon the Court’s approval of any

sale.

                               [END OF DOCUMENT]




                                            6
Case 18-05236-lrc     Doc 6    Filed 03/11/19 Entered 03/11/19 08:33:16   Desc Main
                                Document     Page 7 of 7



DISTRIBUTION LIST

Neil C. Gordon
Arnall Golden Gregory LLP
Suite 2100
171 17th Street, NW
Atlanta, GA 30363

Jenny Lee Davis
1715 Herrington Road
Lawrenceville, GA 30043

Anthony Shipman
6808 Golden Bud Lane
Flowery Branch, GA 30542-7621

U.S. Trustee
Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

In Cha Rim
1715 Herrington Rd
Lawrenceville, GA 30043-5620

John Michael Morrow
John Michael Morrow, PC
Suite 400
3675 Crestwood Parkway
Duluth, GA 30096-5058




                                          7
